Citation Nr: 1715068	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  15-27 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to an effective date earlier than September 1, 2014, for the payment of VA disability compensation for a total temporary rating for hospitalization for service-connected posttraumatic stress disorder (PTSD) with alcohol and cannabis use disorder under the provisions of 38 C.F.R. § 4.29.   



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Krunic, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from August 2001 to January 2002 and from December 2003 to March 2005. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In that rating decision, the RO granted a total temporary rating for hospitalization over 21 days for the Veteran's service-connected PTSD with alcohol and cannabis use disorder under the provisions of 38 C.F.R. § 4.29. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

1.  A December 2014 rating decision granted entitlement to a temporary total rating for service-connected PTSD due to hospitalization over 21 days, effective from August 11, 2014, to September 26, 2014, with payment at the 100 percent level effective from September 1, 2014, to September 30, 2014. 

2.  VA disability compensation benefits under the provisions of 38 C.F.R. § 4.29 have been correctly calculated with a proper payment effective date of September 1, 2014, through September 30, 2014, with no remaining unpaid benefits due to the Veteran.


CONCLUSION OF LAW

The criteria for an effective date prior to September 1, 2014 for the payment of temporary total benefits under the provisions of 38 C.F.R. § 4.29 have not been met.  38 U.S.C.A. § 5111 (West 2014); 38 C.F.R. §§ 3.31, 3.400, 4.29 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the decision below, the Board has determined that the Veteran is not entitled to an effective date earlier than September 1, 2014, for the payment of temporary total benefits under the provisions of 38 C.F.R. § 4.29.  Thus, VA is not required to take any further action with regard to the duties to assist and notify here.  38 U.S.C.A. § 5103A(a) (West 2002).  See also Dela Cruz v. Principi, 15 Vet. App. 143, 149  (2001) (holding that the statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence).  

By way of background, the record shows that the RO granted a temporary total evaluation pursuant to 38 C.F.R. § 4.29 effective from August 11, 2014, through September 25, 2014, because the Veteran had been hospitalized in excess of 21 days for his service-connected PTSD.  As such, the payment award date of the temporary 100 percent evaluation was effective from September 1, 2014, through September 30, 2014.  In a February 2015 written submission, the Veteran contended that the payment of the temporary 100 percent rating should be effective for the two months during which he was hospitalized.  

In April 2015, the Veteran filed a Supplemental Claim for Compensation (VA Form 21-526b) for the issue of the payment effective date for the award of a temporary 100 percent rating.  Subsequently, the RO issued an administrative decision in May 2015 notifying the Veteran that he was paid correctly from the proper effective dates.  In June 2015, the Veteran submitted a Notice of Disagreement (NOD) with that decision.  The RO then issued a statement of the case (SOC) in August 2015 which addressed the issue of entitlement to payment of VA disability compensation at a temporary 100 percent rate prior to September 1, 2014.  In August 2015, the Veteran submitted an appeal to the Board (VA Form 9).

The Board notes that the facts regarding the Veteran's hospitalization for his PTSD are not in dispute.  The Veteran states that his appeal is in regard to the effective date for the payment of the temporary total 100 percent rating, which was effective from September 1, 2014, to October 1, 2014.  See e.g. June 2015 NOD.   Specifically, the Veteran contends that he was not paid at the 100 percent rate in August 2014, which was the month in which he was admitted to the hospital.  

As stated above, the Veteran was an inpatient at a VA hospital for treatment of his service-connected PTSD from August 11, 2014, to September 26, 2014.   In a December 2014 rating decision, the RO granted a temporary 100 percent evaluation effective from August 11, 2014, for hospitalization in excess of 21 days due to a service-connected disability.  At the expiration of the temporary 100 percent period, a 30 percent evaluation was reinstated effective from October 1, 2014.  In addition, an increased evaluation of 50 percent was granted for the Veteran's PTSD effective from October 14, 2014, the date of the VA examination showing that his disability had worsened.   

In a December 2014 award letter, the RO notified the Veteran that his combined rating of 100 percent was effective from August 11, 2014.  The letter also stated that the actual payment start date for the 100 percent rating would begin on September 1, 2014, which was the first day of the month following the effective date (the date of hospitalization).  

Under 38 C.F.R. § 4.29, a temporary total rating is assigned when it is shown that a service-connected disability has required hospital treatment in a VA or VA-approved hospital for a period in excess of 21 days.  This increased rating will be effective the first day of continuous hospitalization and will be terminated effective the last day of the month of hospital discharge (regular discharge or release to non-bed care) or effective the last day of the month of termination of treatment or observation for the service-connected disability.  38 C.F.R. § 4.29 (a).  In addition, on these total ratings, Department of Veterans Affairs regulations governing effective dates for increased benefits will control.  38 C.F.R. § 4.29(d). 

Generally, payment of monetary benefits based on increased awards of compensation may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  38 U.S.C.A. § 5111(a); 38 C.F.R. § 3.31.  An increased award means an original or reopened award; or an award that is increased because of increase in disability or disability rating.  38 U.S.C.A. § 5111 (d); 38 C.F.R. § 3.31(a), (b).

After considering the evidence, the Board finds that entitlement to an effective date earlier than September 1, 2014, for the increased payment based on a temporary total rating pursuant to 38 C.F.R. § 4.29 is not warranted.  The Board notes that payment of compensation benefits begins the first day of the following month (September 1, 2014, in this case) regardless of which day within a specific month the effective date is assigned (August 11, 2014, in this case).  38 C.F.R. §  3.31.

In addition, the evidentiary record does not show that the Veteran is entitled to an effective date prior to August 11, 2014, for the assignment of a temporary total evaluation.  A review of the record shows that the Veteran was hospitalized for PTSD from August 11, 2014, to September 26, 2014; the Veteran has not contended otherwise.  Hence, the Veteran's increased rating was made effective the first day of continuous hospitalization which was August 11, 2014, and was terminated effective the last day of the month of hospital discharge which was September 30, 2014.  As such, an earlier effective date for the grant of benefits under the provisions of 38 C.F.R. § 4.29 is not warranted. 

The Board is sympathetic to the Veteran's claim, however, the facts in this case are not in dispute, and application of the law to the facts is dispositive.  Where there is no entitlement under the law to the benefit sought, the appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  The Board finds that the payment effective date of a temporary 100 percent evaluation for hospitalization of a service-connected disability in excess of 21 days, effective from September 1, 2014 through September 30, 2014, is proper.   
Accordingly, the appeal of entitlement to payment of a total temporary rating for hospitalization under the provisions of 38 C.F.R. § 4.29 prior to September 1, 2014 is denied.  


ORDER

Entitlement to an earlier effective date prior to September 1, 2014 for the payment of VA disability compensation benefits pursuant to 38 C.F.R. § 4.29 is denied.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


